DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 11/18/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 4-13 and 15 are cancelled.
Claims 16-20 are new.


CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2009/0226549 A1; of record).

For the limitation of an orally acceptable carrier in claim 2, Hughes teaches a mouth rinse composition (pg 7, [0056]) and a toothpaste composition (pg 7, [0057]).
Hughes teaches a flavor composition concentrate comprising the elements taught in Table 4, below:

    PNG
    media_image1.png
    337
    418
    media_image1.png
    Greyscale


For the amount of methyl acetate recited in claim 1, Hughes teaches that an oral care composition may contain about 0.5% of the flavor system (pg 4, 
Hughes teaches the sweetener in the composition may be saccharin (pg 4, [0037]), reading on claims 1 and 14.
The person of ordinary skill would have had a reasonable expectation of success in selecting saccharin as the artificial sweetener in the composition of Hughes since Hughes teaches methyl acetate and menthol in oral care compositions, and likewise teaches saccharin as an effective sweetener for use in oral care compositions. 
It also would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include methyl acetate in an amount of 100 ppm to 500 ppm in the composition of Hughes since Hughes teaches a flavor system comprising methyl acetate and a cooling agent that has an effective antimicrobial concentration in a composition comprising 125 pm of methyl acetate, within the claimed range, and resulting in a prima facie case of obviousness. 

2) Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (cited above), in view of Patron (US 2016/0376263 A1).
The teachings of Hughes are discussed above.

Patron teaches the missing element of Hughes. 
Patron teaches compounds such as 3-(1-((3,5-dimethylisoxazol-4-yl)methyl)-1H-pyrazol-4-yl)-1-(3-hydroxybenzyl)imidazolidine-2,4-dione (see pg 5, left column, first compound), are useful additives for reducing the bitter taste when used in combination with a cooling agent such as menthol (pg 1, [0004]; pg 152, [0229]) and a bitter-tasting pharmaceutical ingredient or a bitter-tasting sweetener (pg 2, [0012]; pg 3, [0025]; pg 120, [0153]) such as saccharin (pg 119, [0151]; pg 120, [0153]). It is noted that menthol is known in the art as having a bitter taste sensation. 
For claims 18-20, Patron teaches an effective amount of bitter-reducing compound such as 3-(1-((3,5-dimethylisoxazol-4-yl)methyl)-1H-pyrazol-4-yl)-1-(3-hydroxybenzyl)imidazolidine-2,4-dione is in the range of 1 ppm to 25 ppm (pg 19, [0062]), within the respective claimed ranges, wherein the amount of methyl acetate is 125 ppm, as taught by Hughes. For claim 20, since the combined amount of methyl acetate and 3-(1-((3,5-dimethylisoxazol-4-yl)methyl)-1H-pyrazol-4-yl)-1-(3-hydroxybenzyl)imidazolidine-2,4-dione are within the claimed range, one of ordinary skill would expect the combined amount to be sufficient to increase the intensity of a flavor and the intensity of a cooling sensation of a cooling agent, such as menthol, in a subject as presently claimed.

Finally, while neither Hughes nor Patron teach 3-(1-((3,5-dimethylisoxazol-4-yl)methyl)-1H-pyrazol-4-yl)-1-(3-hydroxybenzyl)imidazolidine-2,4-dione as a “potentiating agent,” MPEP 2144(IV) sets forth that “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”

Examiner’s Reply to Attorney Arguments dated 11/18/2021 
1. Rejection of claims 1-3 under 35 U.S.C. 102(a)(1) over Hughes
In view of the amendment to claim 1, the rejection of claims 1-3 under 35 U.S.C. 102(a)(1) over Hughes has been withdrawn. However, as set forth above, 
The applicant argues that while Hughes indeed teaches the presence of methyl acetate in its Flavor C composition and its Flavor D composition, in both compositions, methyl acetate is present in an amount of 2.578 wt% of the flavoring.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, Hughes teaches the flavor compositions (or systems) such as Flavor C composition and Flavor D composition as flavor concentrates to be incorporated into oral compositions such as chewing gums, toothpaste, mouth rinse, liquid dentifrice, lozenges, liquid spray, and edible films. ([0039]). The flavor systems are used in oral compositions in amounts of at least about 0.5% to less than about 3% ([0040]). As such, the amount of methyl acetate in the composition may be about 0.5% x 2.578% (for Flavor C composition), or about 125 ppm, within the claimed range. 
The applicant argues that methyl acetate is demonstrated by Hughes to be effective in an amount of 516 ppm. First, as discussed above, Hughes teaches a broader range including 125 ppm. Secondly, the amount of 516 ppm is very close to the claimed amount of 500 ppm, and as set forth in MPEP 2144.05(I), “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” In the instant case, there is no evidence on the record of the criticality of the claimed range and the previously 
The applicant argues that Hughes does not teach or suggest a purpose or benefit of methyl acetate, or a motivation for changing the amount of methyl acetate in a flavor composition.  
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Hughes teaches methyl acetate as a component in a flavor system. It is known in the art that methyl acetate is a flavoring additive with a sweet fruity taste, and is naturally present in a number of edible fruits. 
The applicant argues Hughes teaches that its flavor system may include 0.1 to about 3% of its flavor system (see Paragraph [0042]). However, Hughes does not teach or suggest that this flavor system necessarily includes all of the components of the examples in the same relative amounts. The Examiner disagrees. Hughes teaches specific flavor compositions such as Flavor C composition and Flavor D composition as suitable without alteration for flavoring oral care compositions such as chewing gums (see, for example, Examples 5-10 of Hughes). 

2. Rejection of claim 14 under 35 U.S.C. 103 over Hughes
The applicant argues that claim 14 is allowable for the same reasons that claim 1 is allowable and offers no other argument regarding the correctness of the rejection. As set forth above, it is the position of the Examiner that claim 1 is 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.